Citation Nr: 1749228	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain prior to August 26, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for residuals of recurrent ankle sprain with chronic swelling, prior to October 12, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for pes planus.

4.  Entitlement to service connection for a neck disability, to include as secondary to service-connected low back strain and right ankle sprain.  

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back strain and right ankle sprain.

6.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back strain and right ankle sprain.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected low back strain and right ankle sprain.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depression and posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for asthma, to include as secondary to service-connected residuals of nasal fracture with allergic rhinitis and service-connected sinusitis.

10.  Entitlement to service connection for traumatic brain injury (TBI).

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009, June 2011, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

On his July 2015 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, via videoconference.  A hearing was scheduled for August 2016, but in July 2016, the Veteran withdrew his request.  

The October 2009 rating decision denied, in pertinent part, ratings in excess of 10 percent for low back strain and right ankle sprain.  In a February 2014 Decision Review Officer (DRO) decision, the ratings assigned to the back and right ankle disabilities were each increased to 20 percent.  However, as these ratings are still less than the maximum benefit available, the appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran filed a claim of entitlement to service connection for PTSD, but the evidence reflects a diagnosis of adjustment disorder with depression.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has expanded the issue to include any acquired psychiatric disorder, as reflected on the title page. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for low back and right ankle disabilities and pes planus and entitlement to service connection for neck, bilateral hip, left knee, and left ankle disabilities, an acquired psychiatric disorder, and asthma, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

On March 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal of the claim of entitlement to service connection for TBI is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn the appeal of the claim of entitlement to service connection for TBI and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the claim for entitlement to service connection for TBI is dismissed.


REMAND

With regard to the claims for increased ratings for low back and right ankle disabilities, the most recent evaluation of the Veteran's current symptoms was conducted in August 2013, over four years ago.  The most recent examination of the Veteran's pes planus was performed in October 2011, almost six years ago.  The Veteran filed statements in November 2016 that indicate that his disabilities had increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the appeals must be remanded so that additional VA examinations may be scheduled to assess the current nature and severity of the Veteran's low back, right ankle, and pes planus disabilities.    

With respect to the Veteran's neck, bilateral hip, left knee, left ankle, asthma, and acquired psychiatric disorder claims, the record does not reflect VA examinations were conducted.  The Veteran has asserted that each of these disabilities is causally or etiologically related to service or service-connected disabilities, but no VA examinations have been performed or opinions obtained.  Therefore, these appeals must also be remanded for VA examinations.

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claims for increased ratings.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded the appropriate examination to assess the current nature and severity of his low back strain.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.

The examiner should also comment as to whether the functional effects of the Veteran's low back disability affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.   If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded the appropriate examination to assess the current nature and severity of his right ankle sprain.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  Range of motion measurements for the opposing side should also be documented, as feasible.

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.

The examiner should also comment as to whether the functional effects of the Veteran's right ankle disability affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.   If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the Veteran should be afforded the appropriate examination to assess the current nature and severity of his pes planus.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares.  If the examiner is unable to conduct the required testing or clinical evaluation or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.

The examiner should also comment as to whether the functional effects of the Veteran's pes planus disability affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.   If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, the Veteran should be afforded an examination by an appropriate physician to determine the existence and etiology of any neck, bilateral hip, left knee, or left ankle disability that has been present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each neck, bilateral hip, left knee, and left ankle disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to any in-service activities described in the Veteran's written statements or statements at the examination. 

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any neck, bilateral hip, left knee, and left ankle disability was either caused or aggravated beyond its natural progression by a service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

The examiner should also comment as to whether the functional effects of the Veteran's neck, bilateral hip, left knee, or left ankle disability affects his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.   If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Then, the Veteran should be afforded an examination by a psychiatrist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must identify each acquired psychiatric disorder appropriate to the Veteran's symptoms.  

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to events noted in service records or described in the Veteran's written statements or by the Veteran at the examination. 
 
If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by a service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The examiner should also comment as to whether the functional effects of the Veteran's acquired psychiatric disorders affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period. The examiner must not consider the Veteran's age or any non-service connected disabilities.
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Then, the Veteran should be afforded an examination by an appropriate physician to determine the nature and etiology of asthma present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any asthma present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service events noted in service records or described in the Veteran's written statements or by the Veteran at the examination. 

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any asthma was either caused or aggravated beyond its natural progression by a service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The examiner should also comment as to whether the functional effects of the Veteran's asthma affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period. The examiner must not consider the Veteran's age or any non-service connected disabilities.
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


